ORDER

PER CURIAM.
Robert Holman (Movant) appeals from the judgment denying his motion for post-conviction relief under Rule 24.0351 without a hearing. Movant contends the motion court erred in denying his claim that his plea counsel induced his guilty plea by erroneously advising him that the three stealing offenses to which he pled guilty were misdemeanors.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have provided the parties with a memorandum for their use only setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2002, unless otherwise indicated.